DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 06/17/2022 response includes: (a) a terminal disclaimer with respect to U.S. Patent No. 11,019,389; (b) claims 1-2, 4-5, 8, 11-12, 15, 18-19, 22 are currently amended; (c) claims 3, 6-7, 9-10, 13-14, 16-17, 20-21 and 23-27 are previously presented; and (d) the grounds for rejection set forth in the 03/17/2022 office action are traversed.  Claims 1-27 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 06/17/2022 with respect to the rejection of claims 1-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-22, 24 and 26-27 is made in view of new prior art references U.S. Patent Pub. No. 2018/0005443 A1 to Paulos et al. and U.S. Patent Pub. No. 2017/0263147 A1 to King et al.  As to claims 23 and 25 if new claim objections are overcome, then these claims would be allowed if re-written in independent form as explained below.  Finally, applicant’s filing of a terminal disclaimer with respect to U.S. Patent No. 11,019,389 renders moot the previously-raised double patenting grounds of rejection.
Claim Objection
4.	Claims 22-27 are objected to because of the following informalities:  
	Claim 22 at line 3 needs to be changed from “a prior enhanced viewing experiences” to “ a prior enhanced viewing experience” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 23-27 that depend upon claim 22.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Paulos et al. (“Paulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 1, Poulos discloses a method (FIG. 1: 102, 104, 118, 120, 206; ¶¶0030-0033, 0038, 0043, 0045-0046, 0048, 0055) comprising:
	determining, by a computing device(102)(FIGs. 1-2: 206, 208; ¶¶0029-0030, 0041-0042, 0047-0048 – HMD {FIGs. 1-2: 102} converts signals of motion and/or rotation from input mechanism {FIGs. 1-2: 104} from a first 3D space into a second 3D space, e.g., motion and/or rotation of a viewable virtual element {FIG. 1: 112} that interacts with a virtual object {FIG. 1: 114}), a first enhanced viewing experience and a second enhanced viewing experience (FIG. 1: 102, 104, 118, 120, 206; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055 – a second enhance viewing experience includes requiring a user to move and/or rotate the input mechanism 104, which controls the displayed content, from a first position and/or orientation 118 to a second position and/or orientation 120, however the user made a partial/incomplete movement of her/his hand from 118-120 due to a physical {e.g., arthritis} and/or environmental restriction 116 {e.g., a table in the room}.  Thus, a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation), wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level (FIGs. 1, 3: 118, 120; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055 – a second enhance viewing experience includes requiring a user to move and/or rotate the input mechanism 104, which controls the displayed content, from a first position and/or orientation 118 to a second position and/or orientation 120, however the user made a partial/incomplete movement of her/his hand from 118-120 due to a physical {e.g., arthritis} and/or environmental restriction 116 {e.g., a table in the room}.  Thus, a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation);
	determining a historical physical activity level of a user (FIGs. 1, 3: 116; ¶¶0031-0033, 0042-0043, 0050-0052 – a model of the a user’s range of motion and/or range of rotation in first 3D scene includes environmental restrictions {e.g., a table in a room or a couch} and physical restriction {e.g., arthritis}, which is tracked information over time, i.e., a user’s physical inability restricting movement may be based on a past number of times to perform an interaction and/or an amount of time to perform the interaction exceeds a threshold amount of time.);
	determining, based on one or more movements detected during a prior enhanced viewing experience (FIG. 4; ¶¶0036, especially – “previously required the user 106 to move the input mechanism 104”, 0045-0046), a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of the user (FIGs. 1, 4; ¶¶0030, 0036, 0045);
	selecting, based on the boundary(couch or wall(s)) the first viewing experience for output (FIG. 4; ¶¶0036-0038, 0042-0043, 0053 – the viewed content is based on the movement of the input mechanism which is made more sensitive so that a smaller movement {FIG. 1: 118 to 122 instead of 118 to 120} of the input mechanism 104 moves the displayed content a given distance, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation), output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation).
	Poulos does not disclose selecting based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; and causing, based on the selecting, output of the first enhanced viewing experience.
	King discloses selecting based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output (¶¶0027, especially – “after arms…a heart-rate monitor may indicate a heart rate above a threshold.  In response, for the next stage, cardio, some embodiments may select a lower level of intensity than would have otherwise been choses, dynamically select a video block while staying within the confines of the stream to have a consistent workout sequence that is tailored to their experience”; 0046, especially – “Each individual workout video block…may include the same exercise (or a variant of the same exercise) as in other workout video blocks but at different levels of difficulty (e.g., hard, medium, easy, or level 1, 2, 3, etc.)”; 0061, 0074, especially – “Search criteria may return results that indicate a strength of correspondence between the criteria and the result”; 0084, especially – “heart rate is too high”; 0087, especially – “selection component 130 may be configured to select the second workout video block based on feedback from sensors 104…a slower workout if the heart rate is higher than the target value”; 0102, especially – “a feedback score based on one or more of these factors for each session in the training set, e.g., a weighted combination of values, or one value may be chosen as the sole measure”; 0123, especially – “scores selected with each candidate video block (e.g., one for every video block, or one for every video block subject to a constraint imposed by a stage in the workout, like one specifying than the next video should…be lower intensity or higher intensity than a current video block…then select a candidate video block having a highest score as indicated by the model”; claims 8 and 18 – a model selects among potential videos to be displayed next {i.e., the first enhanced visual experience} the video that has the highest score, which is based on the association between activity level called from by the next video (i.e., a video/first enhanced visual experience that includes an arms workout that causes a lower heart rate and/or respiration rate) and the historical physical activity level (i.e., the video/second enhanced visual experience that included an arms workout causing a heart rate and/or respiration rate above a threshold); and causing, based on the selecting, output of the first enhanced viewing experience (¶0123).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a method that prevents a user from having a stroke or heart attack while viewing the first enhanced viewing experience.

As to claim 2, Poulos and King teach the method of claim 1, as applied above.
King further discloses wherein the historical physical activity level of the user comprises a value associated with the prior enhanced viewing experience (¶¶0027, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”; claims 8 and 18).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 1.

As to claim 3, Poulos and King teach the method of claim 1, as applied above.
King further discloses wherein the historical physical activity level of the user (¶¶0022, 0025, 0027-0028, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”) indicates at least one of: a level of movement made by the user (¶¶0022, 0025, 0027-0028, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”; claims 8 and 18); a level of mobility associated with the user (¶¶0022, 0025, 0027-0028, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”; claims 8 and 18); a location of the user; a preference for a degree of activity; or geographic restrictions of the user.
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 1.

	As to claim 4, Paulos and King teach the method of claim 1, as applied above.
Paulos further discloses wherein the selecting the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) is further based on at least one of: a device location within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031); or a device orientation within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).

	As to claim 8, Poulos discloses a computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) comprising: one or more processors(206)(FIG. 2; ¶0041); memory(208)(FIG. 2; ¶0042) storing instructions (FIG. 2: 208; ¶0042) that, when executed by the one or more processors (206)(FIG. 2: 208; ¶¶0041-0042) cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to: 
determine a first enhanced viewing experience and a second enhanced viewing experience (FIG. 1: 102, 104, 118, 120, 206, 208; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055), 
wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level (FIGs. 1, 3: 118, 120; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055);
determine a historical physical activity level of a user (FIGs. 1, 3: 116; ¶¶0031-0033, 0042-0043, 0050-0052); 
determine, based on one or more movements detected during a prior enhanced viewing experience (FIG. 4; ¶¶0036, 0045-0046), a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of the user (FIGs. 1, 4; ¶¶0030, 0036, 0045); 
select, based on the boundary(couch or wall(s)) the first enhanced viewing experience for output (FIG. 4; ¶¶0036-0038, 0042-0043, 0053); and cause, based on the selecting, output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038).
Poulos does not disclose select based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; and cause, based on the selecting, output of the first enhanced viewing experience.
King discloses select based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18); and cause, based on the selecting, output of the first enhanced viewing experience (¶0123).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a computing device that prevents a user from having a stroke or heart attack while viewing the first enhanced viewing experience.

As to claim 9, Poulos and King teach the computing device of claim 8, as applied above.
King further discloses wherein the historical physical activity level of the user comprises a value associated with at least one prior enhanced viewing experience (¶¶0027, 0087; claims 8 and 18).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 8.

As to claim 10, Poulos and King teach the computing device of claim 8, as applied above.
King further discloses wherein the historical physical activity level of the user (¶¶0022, 0025, 0027, 0087) indicates at least one of: a level of movement made by the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18); a level of mobility associated with the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18); a location of the user; a preference for a degree of activity; or geographic restrictions of the user (¶¶0022, 0025, 0027-0028, 0087).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 8.

As to claim 11, Poulos and King teach the computing device of claim 8, as applied above.
Paulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053) further based on at least one of: a device location within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031); or a device orientation within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).

As to claim 15, Poulos discloses a non-transitory computer-readable medium(208)(FIG. 2; ¶0042) comprising instructions (FIG. 2: 208; ¶0042) that, when executed (FIG. 2: 208, 208; ¶¶0041-0042), cause a computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to:
determine a first enhanced viewing experience and a second enhanced viewing experience (FIG. 1: 102, 104, 118, 120, 206, 208; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055), wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level (FIGs. 1, 3: 118, 120; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055);
	determine a historical physical activity level of a user (FIGs. 1, 3: 116; ¶¶0031-0033, 0042-0043, 0050-0052);
	determine, based on one or more movements detected during a prior enhanced viewing experience (FIG. 4; ¶¶0036, 0045-0046), a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of the user (FIGs. 1, 4; ¶¶0030, 0036, 0045);
	select, based on the boundary(couch or wall(s)), the first enhanced viewing experience for output (FIG. 4; ¶¶0036-0038, 0042-0043, 0053); and
cause, based on the selecting, output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038).
Poulos does not disclose select based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; and cause, based on the selecting, output of the first enhanced viewing experience.
King discloses select based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18); and cause, based on the selecting, output of the first enhanced viewing experience (¶0123).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to prevent a user from having a stroke or heart attack while viewing the first enhanced viewing experience.

As to claim 16, Paulos and King teach the non-transitory computer-readable
medium of claim 15, as applied above. 
King further discloses wherein the historical physical activity level of the user comprises a value associated with at least one prior enhanced viewing experience(¶¶0027, 0087).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 15.

	As to claim 17, Paulos and King teach the non-transitory computer-readable medium of claim 15, as applied above. 
King further discloses wherein the historical physical activity level of the user (¶¶0022, 0025, 0027, 0087) indicates at least one of:
	a level of movement made by the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18);
	a level of mobility associated with the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18);
	a location of the user;
	a preference for a degree of activity; or
	geographic restrictions of the user (¶¶0022, 0025, 0027-0028, 0087).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 15.

As to claim 18, Paulos and King teach the non-transitory computer-readable
medium of claim 15, as applied above. 
Paulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed (FIG. 2: 208, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053) further based on at least one of: a device location within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031); or a device orientation within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
7.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Paulos et al. (“Paulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) as applied above to claims 1, 8 and 15, in view of U.S. Patent Pub. No. 2017/0336863 A1 to Tilton et al. (“Tilton”).
As to claim 5, Paulos and King teach the method of claim 1, as applied above. 
Paulos further discloses wherein the selecting the first enhanced viewing
experience (FIG. 1: 118, 120; ¶¶0036-0038) is further based on a room (FIGs. 1-2: 102, 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
Paulos and King do not teach wherein the determining the boundary is
further based on room dimensions associated with the viewing area.
Tilton discloses wherein the determining the boundary is further based on
room dimensions associated with the viewing area (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Tilton to provide a method that maximizes the area in which a user may interact with an enhanced viewing experience without getting hurt by scaling the interaction area to the available space.

As to claim 12, Poulos and King teach the computing device of claim 8, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when
executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to determine the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) further based on a room (FIGs. 1-2: 102, 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
Poulos and King do not teach to determine the boundary further based on room dimensions associated with the viewing area.
Tilton discloses to determine the boundary further based on room
dimensions associated with the viewing area (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Tilton to provide a computing device that maximizes the area in which a user may interact with an enhanced viewing experience without getting hurt by scaling the interaction area to the available space.

As to claim 19, Poulos and King teach the non-transitory computer-readable medium of claim 15, as applied above.
Poulos further discloses wherein the instructions(FIG. 2: 208; ¶0042), when executed (FIG. 2: 206, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to determine the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) further based on a room (FIGs. 1-2: 102, 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
Poulos and King do not teach to determine the boundary further based on room dimensions associated with the viewing area.
Tilton discloses to determine the boundary further based on room dimensions associated with the viewing area (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Tilton to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to maximize the area in which a user may interact with an enhanced viewing experience without getting hurt by scaling the interaction area to the available space.
8.	Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Paulos et al. (“Paulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) as applied above to claims 1, 8 and 15 above, in view of U.S. Patent Pub. No. 2018/0024623 A1 to Faaborg et al. (“Faaborg”).
	As to claim 6, Paulos and King teach the method of claim 1, as applied above.
Paulos and King do not teach wherein the selecting the first enhanced viewing experience is further based on a height of a user device.	

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Faaborg discloses wherein the selecting the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) is further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Faaborg to provide a method that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

	As to claim 7, Paulos and King teach the method of claim 1, as applied above.
Paulos further discloses wherein the selecting the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) is further based on the user is standing (¶¶0083-0084, 0087).
	Paulos and King do not teach wherein the selecting the first enhanced viewing experience is further based on a determination that the user is standing.
Faaborg discloses wherein the selecting the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) is further based on a determination that the user is standing (FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position when standing).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Faaborg to provide a method that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 13, Poulos and King teach the computing device of claim 8, as applied above.
Paulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053).
Paulos and King do not teach to select the first enhanced viewing experience further based on a height of a user device.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051)  further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Faaborg to provide a computing device that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 14, Poulos and King teach the computing device of claim 8, as applied above.
Paulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053) further based on the user is standing (¶¶0083-0084, 0087).
Paulos and King do not teach to select the first enhanced viewing experience further based on a determination that the user is standing.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing(FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position when standing).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Faaborg to provide a computing device that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 20, Poulos and King teach the non-transitory computer-readable medium of claim 15, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed (FIG. 2: 206, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038).
Paulos and King do not teach to select the first enhanced viewing experience further based on a height of a user device.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Faaborg to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to display virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 21, Poulos and King teach the non-transitory computer-readable medium of claim 15, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed (FIG. 2: 206, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) further based on the user is standing (¶¶0083-0084, 0087).
Paulos and King do not teach to select the first enhanced viewing experience further based on a determination that the user is standing.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing(FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position when standing).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Paulos and King with Faaborg to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to display virtual content at ergonomic positions to a user (¶¶0047, 0051).
9.	Claims 22, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Paulos et al. (“Paulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) in view of U.S. Patent Pub. No. 20150118657 A1 to Shrake et al.
	As to claim 22, Poulos discloses a method (FIG. 1: 102, 104, 118, 120, 206; ¶¶0030-0033, 0038, 0043, 0045-0046, 0048, 0055) comprising:
	storing (FIG. 2: 208; ¶0042), by a computing device(102)(FIGs. 1-2: 206, 208; ¶¶0029-0030, 0041-0042, 0047-0048), information indicating one or more movements detected during a prior enhanced viewing experiences (FIG. 4; ¶¶0036, especially – “previously required the user 106 to move the input mechanism 104”, 0045-0046) to determine a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of a user (FIG. 2: 104, 110, 208, 212; ¶¶0028, 0030-0031, 0036, 0045, 0047 – sensors {FIG. 2: 110} in head-mounted device {FIG. 2: 102} and sensors {FIG. 2: 108} in input mechanism {FIG. 2: 104} produce data about boundaries that is stored in memory {FIG. 2: 208 and 224} with the data from the input mechanism {FIG. 2: 104} is sent by the memory {FIG. 2: 224} to the head-mounted device {FIG. 2: 102} to assist in creating a model of the environment including its boundaries {FIG. 2: 212});
	causing, based on the boundary(couch or wall(s)), output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation). 
	Poulos does not expressly disclose causing, based on a determination that a first association between a historical physical activity level and a first physical activity level associated with a first enhanced viewing experience satisfies a first selection threshold, output of the first enhanced viewing experience; and
	causing, based on a determination that a second association between a current physical activity level and a second physical activity level associated with a second enhanced viewing experience satisfies a second selection threshold, output of the second enhanced viewing experience. 
King discloses causing, based on a determination that a first association between a historical physical activity level and a first physical activity level associated with a first enhanced viewing experience satisfies a first selection threshold, output of the first enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18); and
causing, based on a determination that an association between a physical activity level and a physical activity level associated with an enhanced viewing experience satisfies a selection threshold, output of the enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a method that prevents a user from having a stroke or heart attack while viewing an enhanced viewing experience.
Shrake discloses and causing, based on a determination that a current physical activity level and a second physical activity level associated with a second enhanced viewing experience satisfies a second selection, output of the second enhanced viewing experience (¶¶0036, 0040, especially – “specific workout segments are selected for a warm-up zone, a target zone, and a maximum zone for the workout, where each zone is associated with a particular heart rate of the user…workout video segments can be customized…instantaneously in real time, based on user performance, and continuously optimized to make sure that the user is maintaining the target heart rate”; 0041).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos and King with Shrake to provide a method that maintains a user’s heart rate (¶0040), which prevents a user from having a stroke or heart attack while viewing an enhanced viewing experience.
Poulos, King and Shrake teach causing, based on the boundary and based on a determination that a second association between a current physical activity level and a second physical activity level associated with a second enhanced viewing experience satisfies a second selection threshold, output of the second enhanced viewing experience (Poulos: FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation; King: ¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18; Shrake: ¶¶0036, 0040-0041).

As to claim 24, Poulos, King and Shrake teach the method of claim 22, as applied above.
Paulos further discloses wherein the first physical activity level is determined by aggregating a plurality of first user movements associated with the first enhanced viewing experience (FIGs. 1, 3: 116; ¶¶0031-0033, 0036-0038, 0042-0043, 0050-0052 – a model of the a user’s range of motion and/or range of rotation in first 3D scene includes environmental restrictions {e.g., a table in a room or a couch} and physical restriction {e.g., arthritis}, which is tracked information over time, i.e., a user’s physical inability restricting movement may be based on a past number of times to perform an interaction and/or an amount of time to perform the interaction exceeds a threshold amount of time.  Thus, a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation).

As to claim 26, Poulos, King and Shrake teach the method of claim 22, as applied above.
Poulos, King and Shrake teach wherein: the historical physical activity level is associated with an amount of movement prompted by the first enhanced viewing experience (Poulos: FIGs. 1, 3: 116; ¶¶0031-0033, 0042-0043, 0050-0052 – a model of the a user’s range of motion and/or range of rotation in first 3D scene includes environmental restrictions {e.g., a table in a room or a couch} and physical restriction {e.g., arthritis}, which is tracked information over time, i.e., a user’s physical inability restricting movement may be based on a past number of times to perform an interaction and/or an amount of time to perform the interaction exceeds a threshold amount of time; King: ¶¶0027, 0046, 0061, 0074, 0087, 0102, 0123, claims 8 and 18), and the current physical activity level is associated with an amount of movement prompted by the second enhanced viewing experience (Poulos: FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation; King: ¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18; Shrake: ¶¶0036, 0040-0041).
The motivation to combine the additional teachings of King and Shrake is for the same reasons set forth above for claim 22.

As to claim 27, Poulos and King teach the method of claim 22, as applied above.
King further discloses further comprising: selecting, based on the first association, the first enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18) and selecting, based on an association between the physical activity level and an amount of movement prompted by the enhanced viewing experience, the enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18).
The motivation to combine the additional teachings of King is for the same reason set forth above for claim 22.
Shrake discloses and selecting, based on an association between the current physical activity level and an amount of movement prompted by the second enhanced viewing experience during the first enhanced viewing experience, the second enhanced viewing experience (¶¶0036, 0040, especially – “specific workout segments are selected for a warm-up zone, a target zone, and a maximum zone for the workout, where each zone is associated with a particular heart rate of the user…workout video segments can be customized…instantaneously in real time, based on user performance, and continuously optimized to make sure that the user is maintaining the target heart rate”; 0041).
The motivation to combine the additional teachings of King and Shrake is for the same reasons set forth above for claim 22.
Potentially Allowable Subject Matter
10.	If the above objections to claims 23 and 25 are overcome, then they would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
11.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    5133
    3679
    media_image7.png
    Greyscale

Dependent claim 23 identifies the distinct features: “wherein the historical physical level(Figs. 7A-7C) comprises a magnitude or degree of movement(Figs. 7A-7C: Distance moved) made by a user during one or more prior enhanced viewing experiences(Figs. 12A and 12B)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2018/0005443 A1 to Paulos et al. (“Paulos”), U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) and U.S. Patent Pub. No. 20150118657 A1 to Shrake et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 23, Poulos, King and Shrake teach the method of claim 22, as applied above but do not teach the above underlined limitations.

    PNG
    media_image8.png
    5486
    3613
    media_image8.png
    Greyscale
            
    PNG
    media_image9.png
    4423
    3714
    media_image9.png
    Greyscale

Dependent claim 25 identifies the distinct features: “wherein the second physical activity level is determined by aggregating a plurality of second user movements associated with the second enhanced viewing experience(Figs. 6 and 9: Soccer advertisement, 940)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2018/0005443 A1 to Paulos et al. (“Paulos”), U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) and U.S. Patent Pub. No. 20150118657 A1 to Shrake et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 25, Poulos, King and Shrake teach the method of claim 24, as applied above but do not teach the above underlined limitations.
Potentially Allowable Subject Matter
12.	If the above objections of claims 23 and 27 are overcome, then these claims would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
13.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    5133
    3679
    media_image7.png
    Greyscale

Dependent claim 23 identifies the distinct features: “wherein the historical physical level(Figs. 7A-7C) comprises a magnitude or degree of movement(Figs. 7A-7C: Distance moved) made by a user during one or more prior enhanced viewing experiences(Figs. 12A and 12B)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2016/0151672 A1 to Barnes et al. (“Barnes”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 23, Barnes discloses the method of claim 22, as applied above.  Barnes further discloses wherein the historical physical level (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”) comprises a magnitude or degree of movement made by a user (¶0074, especially – “after the user performs a particular number of incline press exercise activities”).
Barnes does not teach the above underlined limitations.

    PNG
    media_image10.png
    5293
    3772
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    5474
    3699
    media_image11.png
    Greyscale

Dependent claim 27 identifies the distinct features: “selecting, based on an association between the current physical activity level(Fig. 3: 305) and an amount of movement(Fig. 3: 320) prompted by the second enhanced viewing experience(Fig. 6: Soccer advertisement) during the first enhanced viewing experience(Fig. 6: Card game advertisement), the second enhanced viewing experience(Fig. 6: Soccer advertisement)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2016/0151672 A1 to Barnes et al. (“Barnes”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 27, Barnes discloses the method of claim 22, as applied above.  Barnes further discloses further comprising:
	selecting, based on the first association (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”), the first enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press”); and
selecting, based on an association (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”) between the current physical activity level (¶¶0025, especially – “The recommendation evaluation controller can then use this identification of muscle groups and body parts to recommend a next exercise activity that complements the exercise activity the user has already performed”; 0074, especially – “running a particular distance or a set number of steps”) and an amount of movement prompted by the second enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity” – a weightlifting exercise activity inherently includes an amount of movement), the second enhanced viewing experience(¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity”). 
Barnes does not teach the above underlined limitations.
Other Relevant Prior Art
14.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 20070026901 A1 to McKay discloses displaying content differently based on sensed movements (¶¶0026-0027 – a high level of movement {e.g., a user is running} results in content {e.g., text} being displayed larger than when there is a low level of movement {e.g., a user sitting in a café}).
(ii)	U.S. Patent No. 10306311 B1 to Knas et al. discloses when a user’s eye movements reach a threshold value, then supplemental content is displayed (col 7, ln 64-67; col 24, ln 4-23).
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692